Kinci-ibloe, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between the attorneys for the respective parties hereto, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise described below, at which such or similar merchandise was freely offered for sgle for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is the invoice unit prices of the merchandise described as knit cotton pullover shirts, less discounts, as invoiced, plus 8 per cent.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as thaj; value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the' determination of the value of the merchandise here involved, and that as to the knit cotton pullover shirts such values are the invoice unit prices, less discounts as invoiced, plus 8 per centum. Judgment will be rendered accordingly.